Exhibit 10.1
EMPLOYMENT AGREEMENT
Amended and Restated as of November 11, 2008
     EMPLOYMENT AGREEMENT (the “Agreement”) dated as of November 11, 2008 by and
between K-TRON INTERNATIONAL, INC., a New Jersey corporation (“K-Tron”), and
EDWARD B. CLOUES, II, a resident of Pennsylvania (the “Employee”).
     K-Tron and the Employee are parties to an Employment Agreement dated as of
October 6, 1997, as amended (the “Existing Agreement”).
     K-Tron and the Employee desire to amend the Existing Agreement in various
respects, including to comply with section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree that the Existing Agreement is amended and restated as follows:
     1. Employment. K-Tron agrees to employ the Employee, and the Employee
accepts such employment and agrees to perform his duties and responsibilities
hereunder, in accordance with the terms, conditions and other provisions
hereinafter set forth.
     1.1 Employment Term. The employment term (the “Employment Term”) under the
Existing Agreement commenced on January 5, 1998. Under this Agreement, the
Employment Term shall continue until terminated in accordance with Section 8 or
9 hereof, provided that if a Change of Control (as defined in Section 9.1(a)
hereof) occurs, the Employment Term will end on the first to occur of (i) the
date that is one year after the Change of Control or (ii) March 15 following the
end of the calendar year in which the Change of Control occurs, unless earlier
terminated in accordance with Section 8 or 9 hereof.
     1.2 Duties and Responsibilities. During the Employment Term, the Employee
shall serve as the Chairman of the Board and Chief Executive Officer of K-Tron,
and he shall perform all duties and accept all responsibilities incident to such
positions.
     1.3 Extent of Service. During the Employment Term, the Employee shall use
his reasonable best efforts in the performance of his duties and
responsibilities hereunder, and he shall devote such time and attention thereto
as may be necessary to perform such duties and responsibilities, it being
understood that substantially all of his business time shall be devoted to
K-Tron and to other activities of a type that might typically be performed by
the chairman and chief executive officer of a company such as K-Tron. Without
limiting other activities in which the Employee may be or become involved, it is
recognized by K-Tron that the Employee shall continue as the non-executive
Chairman of the Board of AMREP Corporation.
     1.4 Compensation and Benefits.
          (a) For all the services rendered during the Employment Term by the
Employee hereunder, K-Tron shall pay the Employee a base salary (“Base Salary”)
at an annual

 



--------------------------------------------------------------------------------



 



rate not less than the rate in effect immediately before the date of this
amendment and restatement of the Existing Agreement, which shall be payable in
installments at such times as K-Tron customarily pays its other senior level
executives (but in no event less often than monthly). Such Base Salary may be
increased from time to time during the Employment Term in the sole discretion of
the Board of Directors of K-Tron (the “K-Tron Board”) or any duly authorized
committee thereof, and any such increased salary shall thereafter be the
Employee’s new Base Salary for all purposes of this Agreement. The Employee
shall also be entitled to receive bonus payments in the sole discretion of the
K-Tron Board or any duly authorized committee thereof.
          (b) In addition to such annual salary and bonus payments (if any), the
Employee shall be entitled to a car allowance (“Car Allowance”) of not less than
$12,000 annually, which shall be earned in bi-weekly installments. The Employee
shall also be entitled to an annual physical examination by a physician selected
by the Employee and annual paid vacation of six weeks per year, and he shall
also be entitled to participate in such employee benefit plans of K-Tron as may
exist from time to time on the same basis as other senior level executives of
K-Tron.
          (c) In addition to the foregoing, the Employee shall be reimbursed for
the premiums which he pays for (i) a term life insurance policy having a death
benefit of $1,000,000, which shall be in addition to any group term life
insurance which the Employee may be required to accept or may receive under any
K-Tron group plan, and (ii) disability insurance providing coverage equal to
$30,000 per month (or a lesser amount, if the Employee so agrees) through age
70, and he shall also be reimbursed for the estimated federal, state and local
income and FICA taxes to be incurred on such reimbursements. The definition of
disability shall be that the Employee is unable to perform his duties as the
chief executive officer of K-Tron. K-Tron and the Employee acknowledge that the
term life and disability coverages under this Section 1.4(c) are satisfied by
the term life insurance policy which the Employee has purchased from AXA
Equitable and the QQ series Disability Income Policy which the Employee has
purchased from Northwestern Mutual Life.
     1.5 Location. Without his express written consent, the Employee shall not
be obligated to relocate outside of the greater Philadelphia metropolitan area.
     2. Reimbursement of Expenses. K-Tron shall reimburse the Employee for all
ordinary and necessary out-of-pocket business expenses incurred by him in
connection with the discharge of his duties and responsibilities hereunder in
accordance with K-Tron’s expense approval procedures then in effect and upon
presentation by the Employee of an itemized account of such expenses.
     3. Developments. The Employee shall disclose fully, promptly and in writing
to K-Tron any and all inventions, discoveries, improvements, modifications and
the like, whether patentable or not, which he conceives, makes or develops,
solely or jointly with others, while employed by K-Tron and which (a) relate to
the business, work or activities of K-Tron or any of its subsidiaries (K-Tron
and its subsidiaries as they may exist from time to time are collectively
referred to herein as the “K-Tron Group”, and each is sometimes individually
referred to herein as a “member” of the K-Tron Group) or (b) result from or are
suggested by the

- 2 -



--------------------------------------------------------------------------------



 



carrying out of his duties hereunder, or from or by any information which he may
receive while employed by K-Tron. The Employee hereby assigns, transfers and
conveys to K-Tron or its designee all of his right, title and interest in and to
any and all such inventions, discoveries, improvements, modifications and the
like and agrees to take all such actions as may be requested by K-Tron at any
time with respect to any such invention, discovery, improvement, modification or
the like to confirm or evidence such assignment, transfer and conveyance.
Furthermore, at any time and from time to time, upon the request of K-Tron, the
Employee shall execute and deliver to K-Tron, or to another member of the K-Tron
Group designated by K-Tron, any and all instruments, documents and papers, give
evidence and do any and all other acts which, in the opinion of counsel for
K-Tron, are or may be necessary or desirable to document such assignment,
transfer and conveyance or to enable K-Tron or such other member of the K-Tron
Group to file and prosecute applications for and to acquire, maintain and
enforce any and all patents, trademark registrations or copyrights under United
States or foreign law with respect to any such inventions, discoveries,
improvements, modifications or the like or to obtain any extension, validation,
reissue, continuance or renewal of any such patent, trademark or copyright.
K-Tron or such other member of the K-Tron Group shall be responsible for the
preparation of any such instruments, documents and papers and for the
prosecution of any such proceedings and shall reimburse the Employee for all
reasonable expenses incurred by him in compliance with the provisions of this
Section 3.
     4. Confidential Information. The Employee acknowledges that, by reason of
his employment by K-Tron, he will have access to confidential information of the
K-Tron Group, including, without limitation, information and knowledge
pertaining to business strategies, financial performance, products, inventions,
discoveries, improvements, innovations, designs, ideas, trade secrets,
proprietary information, manufacturing, packaging, advertising, distribution and
sales methods, customer and client lists and relationships between members of
the K-Tron Group and dealers, distributors, sales representatives, wholesalers,
customers, clients, suppliers and others who have business dealings with such
members (“Confidential Information”). The Employee acknowledges that such
Confidential Information is a valuable and unique asset of K-Tron and the other
members of the K-Tron Group and covenants that, both during and after the
Employment Term, he will not disclose any such Confidential Information to any
person, except in connection with the performance of his duties and
responsibilities hereunder, without the prior written authorization of the
K-Tron Board. The obligation of confidentiality imposed by this Section 4 shall
not apply to information which appears in issued patents or printed
publications, which otherwise becomes generally known in the industry through no
act of the Employee in breach of this Agreement or which is required to be
disclosed by court order or applicable law.
     5. Non-Competition.
          (a) During (i) the Employment Term and (ii) for (A) two years
thereafter only in the event that such Employment Term is terminated under
Section 8.2 (Disability) or 8.5 (Cause) hereof or (B) one year thereafter if the
Employee terminates employment with K-Tron with or without giving any required
notice (but excluding any termination by the Employee which is a Termination
upon a Change of Control as defined in Section 9.1(c) hereof) or if the
Employment Term is terminated by K-Tron under Section 8.6 (Without Cause)
hereof, the Employee shall not, unless acting as an employee pursuant hereto or
with the prior written consent of the K-Tron Board, directly or indirectly, own,
manage, operate,

- 3 -



--------------------------------------------------------------------------------



 



finance, join, control or participate in the ownership, management, operation,
financing or control of, or be connected as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise with, or use
or permit his name to be used in connection with, any business or enterprise
engaged in the business of designing, engineering, manufacturing, marketing,
selling or distributing feeding, pneumatic conveying or size reduction
equipment, or in any other business then engaged in by K-Tron or any other
member of the K-Tron Group, within (i) any state of the United States or the
District of Columbia or (ii) any other country in which K-Tron or any member of
the K-Tron Group has engaged in any such business within the prior year;
provided, however, that notwithstanding the foregoing, the Employee shall not be
prohibited from acting in any capacity for or with respect to any such entity if
the Employee is not involved in any way with that part of the entity which is
engaged in the competitive activity; and further provided, that this provision
shall not be construed to prohibit the passive ownership by the Employee of not
more than 1% of the equity of any entity which is engaged in any of the
foregoing businesses having a class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). In the event
that the provisions of this Section 5(a) should ever be adjudicated to exceed
the time, geographic, product or other limitations permitted by applicable law
in any jurisdiction, then such provisions shall be deemed reformed in such
jurisdiction to the maximum time, geographic, product or other limitations
permitted by applicable law.
          (b) Nothing in Section 5(a) above shall be construed to prohibit the
Employee from being connected as a partner, principal, shareholder, associate,
special counsel, of counsel or otherwise with another lawyer or a law firm,
including Morgan, Lewis & Bockius LLP, which performs services for clients
engaged in any business or enterprise that is competitive with any business or
enterprise in which K-Tron or any member of the K-Tron Group is engaged,
provided that the Employee is not personally and knowingly involved in
performing services for any such clients during the period specified in Section
5(a) with respect to any part of their businesses that would be so competitive.
The parties further agree that, with respect to the confidentiality obligations
of Section 4 of this Agreement, the Employee’s knowledge of such confidential
information shall not be imputed to any other lawyer or law firm with which the
Employee may be or become connected.
     6. No Solicitation. During (a) the Employment Term and (b) for (i) two
years thereafter only in the event that such Employment Term is terminated under
Section 8.2 (Disability) or 8.5 (Cause) hereof or (ii) one year thereafter if
the Employee terminates employment with K-Tron with or without giving any
required notice (but excluding any termination by the Employee which is a
Termination upon a Change of Control as defined in Section 9.1(c) hereof) or if
the Employment Term is terminated by K-Tron under Section 8.6 (Without Cause)
hereof, the Employee shall not, unless acting as an employee pursuant hereto or
with the prior written consent of the K-Tron Board, (A) call on or solicit,
either directly or indirectly, any person, firm, corporation or other entity who
or which is, or within two years prior thereto had been, a customer of any
member of the K-Tron Group, with respect to any matters involving the designing,
engineering, manufacturing, marketing, selling or distributing of feeding,
pneumatic conveying or size reduction equipment or involving any other business
then engaged in by any member of the K-Tron Group, or (B) knowingly solicit for
employment any person who is an employee of any member of the K-Tron Group (or
who was such an employee within six months prior to any such termination).

- 4 -



--------------------------------------------------------------------------------



 



     7. Equitable Relief.
          (a) The Employee acknowledges that the restrictions contained in
Sections 3, 4, 5 and 6 hereof are, in view of the nature of the business of
K-Tron and the other members of the K-Tron Group, reasonable and necessary to
protect the legitimate interests of the K-Tron Group, that K-Tron would not have
entered into this Agreement in the absence of such restrictions, that the
business of the K-Tron Group is international in scope and that any violation of
any provision of those Sections could result in irreparable injury to K-Tron and
the other members of the K-Tron Group.
          (b) The Employee agrees that in the event of any violation of the
restrictions referred to in Section 7(a) above, K-Tron shall be entitled to
preliminary and permanent injunctive relief, without the necessity of posting a
bond or proving actual damages, and to an equitable accounting of all earnings,
profits and other benefits arising from any such violation, which rights shall
be cumulative and in addition to any other rights or remedies to which K-Tron
may be entitled.
          (c) The Employee irrevocably and unconditionally agrees that in the
event of any violation of the restrictions referred to in Section 7(a) above, an
action may be commenced for preliminary and permanent injunctive relief and
other equitable relief in any federal or state court of competent jurisdiction
sitting in Gloucester or Camden County, New Jersey or in any other court of
competent jurisdiction. The Employee hereby waives, to the fullest extent
permitted by law, any objection that he may now or hereafter have to such
jurisdiction or to the laying of the venue of any such suit, action or
proceeding brought in such a court and any claim that such suit, action or
proceeding has been brought in an inconvenient forum. The Employee agrees that
effective service of process may be made upon him by mail under the notice
provisions contained in Section 14 hereof and that all pleadings, notices and
other papers may be served upon him in the same manner.
          (d) The non-competition and no solicitation provisions of Sections
5(a) and 6 above shall be extended by any time period during which the Employee
is in violation of any of such provisions.
          (e) The Employee may provide, and any member of the K-Tron Group may
similarly provide, a copy of Sections 3, 4, 5 and 6 of this Agreement to any
business or enterprise (i) which the Employee may directly or indirectly own,
manage, operate, finance, join, control or participate in the ownership,
management, operation, financing or control of, or (ii) with which he may be
connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise, or in connection with which he may use
or permit his name to be used; provided, however, that this provision shall not
apply in respect of Sections 5 and 6 of this Agreement after expiration of the
time periods set forth therein.
          (f) The Employee represents and acknowledges that (i) he has been
advised by K-Tron to consult his own legal counsel in respect of this Agreement
and (ii) he has had full opportunity to do so.

- 5 -



--------------------------------------------------------------------------------



 



     8. Termination.
     8.1 By Employee. Except where a different time period may be specified in a
particular Section of this Agreement, the Employee may terminate the Employment
Term effective upon not less than 90 days prior written notice to K-Tron. Should
the Employee elect to terminate the Employment Term on this basis, K-Tron shall
not have any liability or obligation to the Employee hereunder after the date on
which the Employment Term ends except for any earned but unpaid Base Salary and
Car Allowance, any unpaid bonus previously awarded by the K-Tron Board or any
committee thereof (an “Unpaid Awarded Bonus”) and any benefits or payments
(excluding any severance benefits or payments) payable to the Employee under any
applicable formal policy or plan of K-Tron which covers the Employee at the time
of his termination, and also except as provided below with respect to a
Termination upon a Change of Control or as provided in Sections 8.4 and 8.7
hereof with respect to a Good Reason (as defined below) termination.
     8.2 Partial or Total Disability. If in the good faith judgment of the
K-Tron Board, based upon the advice of two disinterested physicians, the
Employee is unable to perform his duties and responsibilities hereunder by
reason of illness, injury or incapacity for six consecutive months, or for six
months during any 12 month period, during which time K-Tron shall continue to
compensate the Employee hereunder, the Employment Term may be terminated by
K-Tron. In the event the Employee is terminated for disability as aforesaid, he
shall be entitled to receive a lump sum amount equal to two years (“Disability
Period”) of his then-annual Base Salary and Car Allowance plus any Unpaid
Awarded Bonus, provided that the lump sum Base Salary amount shall be reduced by
the present value of any payments that are expected to be made to the Employee
during the Disability Period under any applicable disability benefit programs,
including Social Security disability, worker’s compensation and disability
retirement benefits. All amounts payable to the Employee following a termination
of employment on account of disability shall be paid to the Employee within
30 days after his Termination Date (as defined in Section 9.1(b) hereof). Except
as provided above and in Section 8.8 hereof, and except for any earned but
unpaid Base Salary and Car Allowance and any benefits or payments (excluding any
other severance benefits or payments) payable to the Employee under any
applicable formal policy or plan of K-Tron which covered the Employee at the
termination date of the Employment Term, K-Tron shall not have any other
liability or obligation to the Employee in the event of the termination of the
Employment Term due to his disability.
     8.3 Death. In the event that the Employee dies during the Employment Term,
K-Tron shall pay to his executors, administrators or personal representatives,
as appropriate, an amount equal to (i) his then-annual Base Salary which he
would otherwise have earned for the month in which he dies and for three months
thereafter plus (ii) any Unpaid Awarded Bonus. The Employee’s death benefit
shall be paid in a lump sum payment within 30 days after his death. K-Tron shall
not have any other liability or obligation hereunder to the Employee’s
executors, administrators, personal representatives, heirs, assigns or any other
person claiming under or through him, except for any earned but unpaid Base
Salary and Car Allowance and any benefits or other payments (excluding any
severance benefits or payments) payable to the Employee under any applicable
formal policy or plan of K-Tron which covered the Employee at the time of his
death.

- 6 -



--------------------------------------------------------------------------------



 



     8.4 For Good Reason. The Employment Term may be terminated at any time by
the Employee for the failure of K-Tron to observe or perform any of the material
terms or provisions hereof, provided that the Employee has given written notice
of such failure to K-Tron and such failure has continued for 30 days thereafter
(“Good Reason”). In order for the Employee to terminate employment for Good
Reason, the Employee must provide written notice to K-Tron specifying the event
that constitutes Good Reason within 90 days of the initial occurrence of such
event. K-Tron shall have 30 days following the receipt of such notice in which
to remedy such event. If K-Tron does not remedy such event within such 30-day
cure period, the Employee’s employment must terminate within 60 days after the
end of the 30-day cure period in order for the termination to be on account of
Good Reason.
     8.5 For Cause. The Employment Term may be terminated at any time by K-Tron,
by action taken in good faith by the K-Tron Board, for “Cause.” For purposes of
this Agreement, “Cause” shall mean the failure of the Employee to observe or
perform (other than by reason of illness, injury or incapacity) any of the
material terms or provisions of this Agreement provided that the Employee has
been given written notice of such failure by the K-Tron Board and such failure
has continued for 30 days thereafter, conviction of a felony or other crime
involving moral turpitude, misappropriation of K-Tron funds, habitual
insobriety, habitual substance abuse or the commission of an act of dishonesty
by the Employee resulting in or intended to result in wrongful personal gain or
enrichment at the expense of K-Tron. Upon such notice, K-Tron shall not have any
further liability or obligation to the Employee hereunder after the date of
termination of the Employment Term except for (i) any earned but unpaid Base
Salary and Car Allowance accrued to such date and any Unpaid Awarded Bonus, and
(ii) any benefits or payments (excluding any severance benefits or payments)
payable to the Employee under any applicable formal policy or plan of K-Tron
which covers the Employee at that time.
     8.6 Without Cause. K-Tron, by action of the K-Tron Board, may terminate the
Employment Term without Cause upon not less than 30 days prior written notice to
the Employee.
     8.7 Payment in the Event of Termination without Cause or for Good Reason.
If K-Tron terminates the Employee’s employment without Cause or the Employee
terminates his employment for Good Reason during the Employment Term, K-Tron
shall pay to the Employee a lump sum amount equal to 200% of the Employee’s
then-annual Base Salary and Car Allowance. The lump sum payment shall be made
upon the Employee’s Termination Date. Upon such payment, K-Tron shall not have
any further liability or obligation to the Employee hereunder after the date of
termination of the Employment Term except for (i) any earned but unpaid Base
Salary and Car Allowance accrued to such date and any Unpaid Awarded Bonus,
(ii) any benefits or payments (excluding any other severance benefits or
payments) payable to the Employee under any applicable formal policy or plan of
K-Tron which covers the Employee at that time and (iii) the benefits provided
under Section 8.8 hereof.
     8.8 Payment in Lieu of Health Coverage. Notwithstanding any other provision
of this Agreement, in the event of the termination of the Employment Term for
partial or total disability under Section 8.2 hereof, by the Employee for Good
Reason under Section 8.4 hereof or by K-Tron without Cause under Section 8.6
hereof, K-Tron shall pay the Employee a lump sum cash payment equal to the cost
that would be incurred by the Employee to continue

- 7 -



--------------------------------------------------------------------------------



 



medical and other health care benefits for the period following the Employee’s
Termination Date through the second anniversary of the Termination Date, less
the cost paid by active K-Tron employees for comparable coverage. The lump sum
payment shall be paid within 30 days after the Employee’s Termination Date. The
cost of medical and other health care benefits shall be calculated pursuant to
the cost sharing arrangement relating to medical and other health care benefits
in effect between K-Tron and the Employee immediately before the Termination
Date. K-Tron shall also pay to the Employee an amount equal to the estimated
federal, state and local income and FICA taxes on the amount paid to the
Employee under this Section 8.8, on the same payment date as the lump sum
payment described above.
     9. Special Compensation Provisions.
     9.1 Definitions. For purposes hereof, the following terms shall have the
following meanings unless the context clearly otherwise requires:
          (a) As used in this Section 9, a “Change of Control” shall be deemed
to have occurred if:
               (i) a liquidation or dissolution of K-Tron or the sale (excluding
transfers to subsidiaries) of all or a substantial majority of the assets of
K-Tron or the K-Tron Group occurs;
               (ii) as a result of a tender offer, exchange offer, stock
purchase (excluding a redemption approved by the K-Tron Board which is not in
connection with any of the other events mentioned in this clause (ii)), other
stock acquisition, merger, consolidation, recapitalization, reverse stock split,
sale or transfer of assets or other transaction, any person or group (as such
terms are used in and under Section 13(d) of the Exchange Act) other than the
Employee or a group which includes the Employee becomes the beneficial owner (as
defined in Rule 13-d under the Exchange Act), directly or indirectly, of
securities of K-Tron representing more than 15% of the common stock of K-Tron or
the combined voting power of K-Tron’s then outstanding securities; or
               (iii) during any period of two consecutive years, individuals
who, at the beginning of such period, constitute the K-Tron Board cease for any
reason to constitute at least a majority thereof, unless the election, or the
nomination for election by K-Tron’s shareholders, of at least two-thirds of the
directors who were not directors at the beginning of such period was approved by
a vote of at least two-thirds of the directors then still in office who were
either directors at the beginning of the period or who, in connection with their
election or nomination, received the foregoing two-thirds approval.
          (b) “Termination of Employment” means the termination of the
Employee’s actual employment relationship with K-Tron, which constitutes a
separation from service under section 409A of the Code, and “Termination Date”
means the date of such termination.
          (c) “Termination upon a Change of Control” means a Termination of
Employment that occurs during the period beginning on the date of a Change of
Control and

- 8 -



--------------------------------------------------------------------------------



 



ending on the first to occur of (i) the date that is one year after the Change
of Control or (ii) March 1 following the end of the calendar year in which the
Change of Control occurs, and is either:
               (i) initiated by K-Tron or any successor thereto for any reason
other than a valid Termination of Employment permitted under any of
Sections 8.2, 8.3 or 8.5 hereof; or
               (ii) initiated by the Employee in his sole discretion and without
regard to the reason.
     9.2 Compensation upon Termination Involving a Change of Control. In the
event of the Employee’s Termination upon a Change of Control, K-Tron shall:
          (a) pay to the Employee in a single lump sum cash payment:
               (i) an amount equal to three times the Employee’s annual Base
Salary and Car Allowance in effect either immediately prior to the Termination
Date or immediately prior to the Change of Control, whichever is higher; and
               (ii) unless the Employee notifies K-Tron in writing that he
intends to retain his options, an amount in redemption of such options equal to
the amount, if any, by which the aggregate exercise price of all stock options
held by the Employee under any K-Tron stock option or similar plan which have an
exercise price below the fair market value of the shares subject to such options
(whether or not such options are exercisable at the Termination Date) is less
than the aggregate fair market value of the shares of stock subject to such
options, with all computations based upon the average closing market price of a
share of such stock for the five trading days immediately preceding the
Termination Date (or, if higher, the highest cash amount per share paid by the
acquiror in connection with any tender offer, stock purchase, other stock
acquisition, merger, consolidation or other event which constituted the
applicable Change of Control);
          (b) pay to the Employee, in a single lump sum cash payment, an amount
equal to the cost that would be incurred by the Employee for medical and other
health care benefits that were provided to the Employee immediately prior to his
Termination Date or immediately prior to the Change of Control, whichever is
higher, for the period following the Employee’s Termination Date through the
second anniversary of such Termination Date, less the cost paid by active K-Tron
employees for comparable coverage. The cost of medical and other health care
benefits shall be calculated pursuant to the cost sharing arrangement relating
to such medical and other health care benefits in effect between K-Tron and the
Employee immediately before the applicable Termination Date or Change of Control
date. K-Tron shall also pay to the Employee an amount equal to the estimated
federal, state and local income and FICA taxes on the amount paid to the
Employee under this Section 9.2(b), with such amount being paid on the same date
as the lump sum payment described above; and
          (c) pay to the Employee, in a single lump sum cash payment, an amount
equal to the cost that would be incurred by the Employee to continue his then
existing

- 9 -



--------------------------------------------------------------------------------



 



life insurance and disability insurance coverages maintained under
Section 1.4(c) above or otherwise for the period following the Employee’s
Termination Date through the second anniversary of the Termination Date. The
annual cost of such welfare benefits shall be calculated based on K-Tron’s most
recent annual premium cost or reimbursement cost with respect to the life
insurance and disability insurance coverages in effect for the Employee as of
the Termination Date, less, in the case of group term life insurance, the
monthly premium charge that is paid by active K-Tron senior executives for
similar coverage, as in effect as of Employee’s Termination Date. K-Tron shall
also pay to the Employee an amount equal to the estimated federal, state and
local income and FICA taxes on the amount paid to the Employee under this
Section 9.2(c), on the same payment date as the lump sum payment described
above.
     The lump sum payments described in this Section 9.2 shall be paid within
five business days after the Termination Date, but in no event later than
March 15 following the end of the calendar year in which the Change of Control
occurs.
     In the event of the Employee’s Termination upon a Change of Control, the
Employee shall receive the benefits of this Section 9.2 in lieu of any other
post-termination severance payments to which he might otherwise be entitled
under this Agreement on account of the termination of his Employment Term. In
addition, the Employee shall be entitled to receive within five business days of
the Termination Date any earned but unpaid Base Salary and Car Allowance accrued
to the date of such termination and any Unpaid Awarded Bonus, and thereafter the
Employee shall also be entitled to receive any additional or other benefits or
payments (excluding any other severance benefits or payments) payable to the
Employee under any applicable formal policy or plan of K-Tron which covered the
Employee at the time of his termination.
     9.3 Enforcement. In the event that K-Tron shall fail or refuse to make
payment of any amount due the Employee under Section 9.2 above within the time
described therein or to provide the Employee any of the other benefits described
in Section 9.2 above, K-Tron shall pay to the Employee, in addition to the
payment of any other sums provided in this Agreement:
          (a) interest, compounded quarterly, on any amount remaining unpaid
from the date payment is required under such Section 9.2 until paid to the
Employee, at the rate from time to time announced by Citibank N.A. (or any
successor) as its “prime rate” plus 3%, each change in such rate to take effect
on the effective date of the change in such prime rate; and
          (b) on demand, the amount necessary to reimburse the Employee in full
for all expenses (including all attorneys’ fees and expenses) incurred by the
Employee in enforcing any of the obligations of K-Tron under Section 9.2.
     9.4 Certain Increase in Payments.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment or distribution by K-Tron to
or for the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Payment”), would constitute an “excess parachute payment”

- 10 -



--------------------------------------------------------------------------------



 



within the meaning of Section 280G of the Code, or any similar successor
provision or statute, the Employee shall be paid an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Employee after
deduction of (i) any excise tax imposed under Section 4999 of the Code, or any
similar or successor provision, and (ii) all federal, state and local income,
wage and employment taxes and excise taxes imposed upon the Gross-Up Payment,
shall be equal to the Payment. For purposes of determining the amount of the
Gross-Up Payment, the Employee shall be deemed to pay federal income tax and
employment taxes at the highest marginal rate of federal income and employment
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local taxes at the highest marginal rate of taxation in the state and
locality of the Employee’s residence on the Termination Date, net of the maximum
reduction in federal income taxes that may be obtained from the deduction of
such state and local taxes.
          (b) All determinations to be made under this Section 9.4 shall be made
by K-Tron’s independent public accounting firm immediately prior to the Change
of Control (the “Accounting Firm”), which firm shall provide its determinations
and supporting calculations to both K-Tron and the Employee within 10 days of
the Termination Date. Any such determination by the Accounting Firm shall be
binding upon K-Tron and the Employee. Within five days after the Accounting
Firm’s determination, K-Tron shall pay the Gross-Up Payment to or for the
benefit of the Employee.
          (c) In the event that upon any audit by the Internal Revenue Service,
or by any state or local taxing authority, of the Payment or Gross-Up Payment, a
change is finally determined to be required in the amount of taxes paid by the
Employee, appropriate adjustments shall be made under this Agreement such that
the net amount which is payable to the Employee after taking into account the
provisions of Section 4999 of the Code, or any similar or successor provision,
shall reflect the intent of the parties as expressed in subsection (a) above, in
the manner determined by the Accounting Firm.
          (d) All of the fees and expenses of the Accounting Firm in performing
the determinations referred to in subsections (b) and (c) above shall be borne
solely by K-Tron. K-Tron agrees to indemnify and hold harmless the Accounting
Firm of and from any and all claims, damages and expenses resulting from or
relating to its determinations pursuant to subsections (b) and (c) above, except
for claims, damages or expenses resulting from the gross negligence or willful
misconduct of the Accounting Firm.
          (e) Any Gross-Up Payment shall be paid in any event no later than the
date on which K-Tron remits the related taxes to the taxing authorities, in
accordance with section 409A of the Code.
     10. Survivorship. The respective rights and obligations of the parties
under this Agreement shall survive any termination of the Employee’s employment
to the extent necessary for the intended preservation of such rights and
obligations.
     11. Mitigation. The Employee shall not be required to mitigate the amount
of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, and there shall be no offset against amounts due the
Employee under this Agreement

- 11 -



--------------------------------------------------------------------------------



 



on account of any remuneration attributable to any subsequent or other
employment that the Employee may have or obtain.
     12. Arbitration; Expenses. In the event of any dispute under the provisions
of this Agreement other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in the City of
Philadelphia, Pennsylvania in accordance with National Rules for the Resolution
of Employee Disputes then in effect of the American Arbitration Association (the
“AAA”) (or, if no such rules be in effect, then under the regular rules of the
AAA), before a panel of three arbitrators, one of whom shall be selected by
K-Tron, one of whom shall be selected by the Employee, and the third of whom
shall be selected by the other two arbitrators. Any award entered by the
arbitrators shall be final, binding and nonappealable (except as provided by
applicable statutory law), and judgment may be entered thereon by either party
in accordance with applicable law in any court of competent jurisdiction. This
arbitration provision shall be specifically enforceable. The arbitrators shall
have no authority to modify any provision of this Agreement or to award a remedy
for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. If the Employee prevails on any
material issue which is the subject of such arbitration or lawsuit, K-Tron shall
be responsible for all of the fees of the AAA and the arbitrators and any
expenses relating to the conduct of the arbitration (including K-Tron’s and the
Employee’s reasonable attorneys’ fees and expenses). Otherwise, each party shall
be responsible for its or his own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the AAA and the arbitrators.
     13. Withholding. K-Tron may withhold from any payments under this Agreement
all federal, state and local taxes as K-Tron is required to withhold pursuant to
any law or governmental rule or regulation. Except as otherwise specifically
provided herein, the Employee shall bear all expense of and be solely
responsible for, all federal, state and local taxes due with respect to any
payment received under this Agreement.
     14. Notices. All notices and other communications hereunder shall be in
writing and deemed to have been given when hand delivered, in person or by a
recognized courier or delivery service, or when mailed by registered or
certified mail, return receipt requested, as follows (provided that notice of
change of address shall be deemed given only when received):
If to K-Tron, to:
K-Tron International, Inc.
Routes 55 and 553
Pitman, NJ 08071
Attention: Corporate Secretary

- 12 -



--------------------------------------------------------------------------------



 



If to the Employee, to:
Edward B. Cloues, II
1133 Forest Hill Drive
Lower Gwynedd, PA 19002
or to such other name or address as any designated recipient shall specify by
notice to the other designated recipient in the manner specified in this
Section 14. Any communication delivered in another manner shall be deemed given
when actually received by the intended recipient.
     15. Governing Law. This Agreement shall be governed by and interpreted
under the laws of the State of New Jersey, without giving effect to any conflict
of laws provisions.
     16. Contents of Agreement, Amendment and Assignment.
          (a) This Agreement sets forth the entire understanding of the parties
with respect to the subject matter hereof, supersedes any prior employment
agreement between the parties and shall not be changed, modified or terminated
except upon written amendment executed by a duly authorized officer of K-Tron
and the Employee.
          (b) Employee acknowledges that from time to time K-Tron and other
members of the K-Tron Group may establish, maintain and distribute employee
manuals or handbooks or personnel policy manuals, and officers or other
representatives of K-Tron or other members of the K-Tron Group may make written
or oral statements relating to personnel policies and procedures. Such manuals,
handbooks and statements are intended only for general guidance. No policies,
procedures or statements of any nature by or on behalf of any member of the
K-Tron Group (whether written or oral, and whether or not contained in any
employee manual or handbook or personnel policy manual), and no acts or
practices of any nature, shall be construed to modify this Agreement.
          (c) All of the provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, personal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of the Employee hereunder
are of a personal nature and shall not be assignable or delegable in whole or in
part by the Employee. K-Tron shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of K-Tron, by agreement in
form and substance satisfactory to the Employee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that K-Tron
would be required to perform if no such succession had taken place.
     17. Severability. If any provision of this Agreement or the application
thereof to anyone or any circumstance is held invalid or unenforceable in any
jurisdiction, the remainder of this Agreement, and the application of such
provision to such person or entity or such circumstance in any other
jurisdiction or to other persons, entities or circumstances in any

- 13 -



--------------------------------------------------------------------------------



 



jurisdiction, shall not be affected thereby, and to this end the provisions of
this Agreement are severable.
     18. Remedies Cumulative; No Waiver. Except as expressly stated herein, no
remedy conferred upon any party by this Agreement is intended to be exclusive of
any other remedy, and each and every such remedy shall be cumulative and in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity. No delay or omission by any party in exercising any right, remedy
or power hereunder or existing at law or in equity shall be construed as a
waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its or his sole discretion.
     19. Beneficiaries/References. The Employee shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following the Employee’s death by giving K-Tron written notice
thereof. In the event of the Employee’s death or a judicial determination of the
Employee’s incompetence, reference in this Agreement to the Employee shall be
deemed, where appropriate, to refer to the Employee’s beneficiary, estate or
other legal representative.
     20. Miscellaneous. The masculine pronoun whenever used shall include the
feminine and the singular shall be construed as the plural, where applicable.
All section headings are for convenience only. This Agreement may be executed in
several counterparts each of which shall be an original. It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.
     21. Section 409A.
          (a) Section 409A Compliance. This Agreement is intended to comply with
the requirements of the “short-term deferral” exemption from section 409A of the
Code or another exemption and shall in all respects be administered in
accordance with section 409A or an exemption. Notwithstanding anything in this
Agreement to the contrary, distributions upon termination of employment may only
be made upon a “separation from service” as determined under section 409A. Each
payment under this Agreement shall be treated as a separate payment for purposes
of section 409A. In no event may the Employee, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of section 409A of the Code.
          (b) Payment Delay. Notwithstanding anything in this Agreement to the
contrary, if required by section 409A of the Code and if the Employee is a
“specified employee” of a publicly traded corporation as determined under
section 409A, any payments under this Agreement that are required to be
postponed pursuant to section 409A shall be postponed for a period of six months
after separation from service, as required by section 409A. The accumulated
postponed amount, with interest as described below, shall be paid in a lump sum
payment within ten days after the end of the six-month period. If the Employee
dies during the postponement period prior to the payment of the postponed
amount, the amounts withheld on

- 14 -



--------------------------------------------------------------------------------



 



account of section 409A, with interest, shall be paid to the personal
representative of the Employee’s estate within 60 days after the date of his
death. If amounts are postponed on account of section 409A, the postponed
amounts will be credited with interest for the postponement period at the rate
described in Section 9.3(a) hereof.
     IN WITNESS WHEREOF, K-Tron and the Employee have executed this Agreement as
of the date first above written.

             
 
            Attest:   K-TRON INTERNATIONAL, INC.    
 
           
/s/ Mary E. Vaccara
  By:   /s/ Ronald R. Remick    
 
           
Mary E. Vaccara
      Ronald R. Remick    
As its Secretary
      As its Senior Vice President    
 
                EMPLOYEE    
 
            /s/ Lukas Guenthardt   /s/ Edward B. Cloues, II              
Witness   Edward B. Cloues, II    

Approved by the Compensation and Human
Resources Committee of the K-Tron
International, Inc. Board of Directors

         
By:
  /s/ Norman Cohen    
 
       
 
  Norman Cohen    
 
  As its Chairman    

- 15 -